PER CURIAM.
Claimant challenges the order of the Judge of Compensation Claims (JCC) rejecting his request for a commencement date for his permanent total disability (PTD) benefits of June 8, 2000.1 We conclude that the JCC should have awarded claimant additional PTD benefits based on a commencement date of July 7, 2000, because the record lacks competent substantial evidence supporting the JCC’s rejection of the November 23,1999, psychiatric maximum medical improvement (MMI) date previously established by stipulation of the parties. The record supports the JCC’s finding that claimant reached physical MMI on July 7, 2000. We, therefore, reverse with directions to the JCC to *489award the requested additional PTD benefits beginning July 7, 2000.
WOLF, C.J., KAHN and POLSTON, JJ., CONCUR.

. The employer/servicing agent administratively accepted claimant as PTD on December 11, 2001.